     Case 1:18-cv-03456-AJN-GWG Document 136 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       2/11/2021


 Dedra De La Rosa,

                        Plaintiff,
                                                                      18-cv-3456 (AJN)
                –v–
                                                                           ORDER
 Pure Green NYC 8th Street Corp,

                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court has been informed that the other jury trials set to begin on March 2, 2021, have

been removed from the trial calendar, and thus that this case may proceed to trial on that date.

       Presently, the parties’ pretrial submissions are due February 25, 2021, and the final

pretrial conference is scheduled for February 26, 2021, at 1:00 p.m. By February 12, 2021, the

parties shall confirm to the Court by joint letter that they are prepared to begin trial on March 2.

In their joint letter, the parties should also inform the Court whether either party intends to file

any motions in limine and, if so, propose a briefing schedule for any such motions to conclude

no later than February 22, 2021.

       SO ORDERED.


    Dated: February 11, 2021
           New York, New York
                                                       ____________________________________
                                                                 ALISON J. NATHAN
                                                               United States District Judge
